EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 4, 8, 11, 20, and 23 are allowable because the prior art of record does not disclose or reasonably suggest a dialogue method, system, apparatus, and computer program product comprising an input part that receives a user utterance performed by a user, an utterance determination part that determines a dialogue-establishing utterance and a second utterance which is an utterance determined with a predetermined rule that considers words included in a generation target utterance, wherein the dialogue-establishing utterance is a nodding, and the generation target utterance is one of (i) the user utterance and (ii) the user utterance and one or more utterances performed before the user utterance, and a presentation part that presents the dialogue-establishing utterance determined by the utterance determination part and presents the second utterance determined by the utterance determination part immediately after presenting the dialogue-establishing utterance, wherein no utterances are presented both between the user utterance and the dialogue-establishing utterance and between the dialogue-establishing utterance and the second utterance, wherein the presentation part presents the dialogue-establishing utterance and the second utterance where an utterance candidate generated in association with the generation target utterance does not meet a prescribed standard, wherein the prescribed standard is whether or not the utterance candidate has inappropriate contents as a reply to the user utterance, the generation target utterance includes L words, the utterance candidate is generated using the M words included in the L words, and the second utterance is 
Concerning independent claims 4, 8, 11, 20, and 23, Annan et al. (U.S. Patent No. 9,375,845) and Yamada et al. (U.S. Patent Publication 2002/0049805) disclose and teach the limitations directed to a receiving a user utterance, and then presenting a dialogue-establishing utterance and a second utterance that uses a predetermined rule to consider words in a user utterance, where the dialogue-establishing utterance is a nodding, and no utterances are presented between a user utterance and the dialogue-establishing utterance or between the dialogue-establishing utterance and the second utterance.  Even if Akolkar et al. (US. Patent Publication 2015/0019228) can be understood to teach the limitations of generating a dialogue-establishing utterance and a second utterance when an utterance candidate does not meet a prescribed standard of having inappropriate contents as a reply, the prior art of record still does not reasonably suggest an entire combination of a user utterance having L words, an utterance candidate is generated using M words included in the L words, and the second utterance uses N words included in the L words, where N<M≤L.  This condition appears to state that a second utterance uses some of the words included in the user utterance, given a candidate utterance that includes some of the words included in the user utterance.  Applicants’ embodiments all appear to provide a second utterance of a robot that includes fewer words than the human utterance, and this is not taught by Yamada et al.  An entire combination that includes an utterance candidate that does not meet a prescribed standard of having inappropriate contents as a reply, and using a 
Independent claims 5, 26, and 27 are allowable because the prior art of record does not disclose or reasonably suggest a method, system, and apparatus comprising  an input part that receives a user utterance which is an utterance from a user and a presentation part that presents an utterance, the dialogue apparatus configured to determine a dialogue-establishing utterance, wherein the dialogue-establishing utterance is presented to the user utterance, the dialogue-establishing utterance is a nodding, and no utterances are presented between the user utterance and the dialogue-establishing utterance, and determine a second utterance which is an utterance presented after the dialogue-establishing utterance and is an utterance determined with a predetermined rule that considers words included in a generation target utterance, wherein the generation target utterance is one of (i) the user utterance and (ii) the user utterance and one or more utterances performed before the user utterance, and no utterances are presented between the dialogue-establishing utterance and the second utterance, wherein the dialogue-establishing utterance and the second utterance are presented where an utterance candidate generated in association with the generation target utterance does not meet a prescribed standard, wherein the prescribed standard is whether or not the utterance candidate has inappropriate contents as a reply to the user utterance, the second utterance is the utterance candidate that does not meet the prescribed standard.
Concerning independent claims 5, 26, and 27, Annan et al. (U.S. Patent No. 9,375,845) and Yamada et al. (U.S. Patent Publication 2002/0049805) disclose and Akolkar et al. (US. Patent Publication 2015/0019228) can be understood to teach the limitations of generating a dialogue-establishing utterance and a second utterance when an utterance candidate does not meet a prescribed standard of having inappropriate contents as a reply, the prior art of record still does not reasonably suggest an entire combination that includes the second utterance is the utterance candidate that does not meet the prescribed standard.  That is, Akolkar et al. appears to teach that a uncertainty of a candidate utterance relates to an uncertainty in a recognition candidate of a user utterance, and not an uncertainty of candidate that is a second utterance of a robot.  An entire combination that includes an utterance candidate that does not meet a prescribed standard of having inappropriate contents as a reply, where the utterance candidate is a second utterance of robot, does not appear to be reasonably taught by the prior art.
Applicants’ Specification, ¶[0048], supports an embodiment of an utterance candidate not meeting a prescribed standard, and generating an utterance with fewer words than an utterance candidate according to N<M≤L.  Applicants’ Specification, ¶[0063] - ¶[0072], supports an embodiment of a prescribed standard for an utterance candidate being appropriate as including a degree of mismatch between a user 
The Specification, ¶[0010], states an objective of providing a dialogue that does not give a user any uncomfortable feeling even when it is not possible to give any appropriate utterance in response to a user’s utterance.   
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private 





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        September 14, 2021